DOYLE, Presiding Judge,
concurring in part and dissenting in part.
I respectfully dissent to paragraph (b) of Division 2 because I believe that Teele’s in-custody statement that she had just picked up Williams was made in response to interrogation by the officer, and therefore, his failure to advise her of her rights under Miranda v. Arizona9 required suppression of her statement.
“The Fifth Amendment requires the exclusion of any statement made by an accused during custodial interrogation, unless [she] has been advised of [her] rights and has voluntarily waived those rights.”9 10 *456In determining whether under the totality of the circumstances an officer’s question constitutes an interrogation,
[rjelevant factors include the context in which the question was asked, the officer’s intention in asking the question, and the relationship of the question to the crime.... The focus of whether interrogation occurs is primarily upon the perceptions of the suspect and not the intent of the officer, although the officer’s intent is relevant. This focus reflects the fact that the Miranda safeguards were designed to vest a suspect in custody with an added measure of protection against coercive police practices, without regard to objective proof of the underlying intent of the police.11
Viewed in favor of the trial court’s findings,12 the record shows that the officer heard a dispatch regarding a robbery, which dispatch included a description of the vehicle and two suspects, one male and one female. The officer spotted the vehicle matching the dispatch description, followed the vehicle to a parking lot, and activated his blue lights, at which point the male suspect exited the car and fled. The officer then approached the female driver — Teele — at gunpoint and repeatedly ordered her to exit the car and lie on the ground. Teele initially refused and protested that she was pregnant, but ultimately complied. After backup arrived, the officer handcuffed Teele, stood her up, told her she was being detained for investigative purposes, and put her in the back of the patrol car. Then, after first speaking with other members of law enforcement, including directing their search efforts, the officer returned to the patrol car and asked Teele to identify her passenger. Teele responded that she did not know the man. The officer, who testified at the suppression hearing that he thought she was lying, told Teele that “she was full of it” and repeated the question, at which point Teele stated that she “just picked him up.”
Under these circumstances, the officer should have known that asking Teele, who matched the description of one of the armed robbers, to identify the other fleeing suspect was likely to elicit an incriminating response, regardless of whether he intended to elicit *457such information. Furthermore, the information sought was directly related to the armed robbery and Teele’s knowledge of the other suspect’s identity, thereby establishing her relationship to him. Based on these circumstances, a reasonable person in Teele’s situation would have believed she was being interrogated.13
Decided December 14, 2012
G. Richard Stepp, for appellant.
Daniel J. Porter, District Attorney, Charles P. Efstration III, Assistant District Attorney, for appellee.
Considering the context of the questioning, the officer’s intent, and the relationship of the questioning to the crime, I conclude that Teele was “subjected to ‘interrogation’ in violation of [her] Fifth Amendment right against self-incrimination. While [I] do not lightly substitute [my] judgment for that of the trial court, [I] conclude that the trial court’s finding otherwise was clearly erroneous.”14
I further conclude that “there is a reasonable possibility that the improperly admitted evidence contributed to the conviction.”15 Although Teele’s statement was not a direct confession, her representation to the police that she had just picked up the passenger was contradicted by the evidence at trial that he was her boyfriend. The State argued to the jury that Teele’s deceptive statement to the police established that she was a party to the robbery, thereby relying on it to obtain a guilty verdict. Furthermore, the record reflects that the jury deliberated for some time after the jury charges and then elected to return the following day to continue deliberations. The jury also requested direction on several issues, including explanations of reasonable doubt and party to a crime. Thus, I “conclude that there is a reasonable possibility that the improperly admitted evidence contributed to the jury’s verdict,”16 and I would reverse.
I am authorized to state that Presiding Judge Phipps joins in this dissent.

 384 U. S. 436 (86 SC 1602, 16 LE2d 694) (1966).


 Franks v. State, 268 Ga. 238, 239 (486 SE2d 594) (1997).


 (Citations and punctuation omitted; emphasis supplied.) Id. at 240. The officer’s question regarding Williams’s identity does not fall within the booking exception to the Miranda rule set forth in Pennsylvania v. Muniz, 496 U. S. 582, 601 (III) (C) (110 SC 2638, 110 LE2d 528) (1990), because the question has no relation to a legitimate administrative need to glean information to book Teele. See Franks, 268 Ga. at 241.


 See Bowens v. State, 276 Ga. App. 520, 521 (623 SE2d 677) (2005).


 See Wells v. State, 297 Ga. App. 153, 164 (3) (c) (676 SE2d 821) (2009).


 (Punctuation and footnote omitted.) Id. at 164-165 (3) (c).


 (Punctuation omitted.) Thompson v. State, 313 Ga. App. 844, 848 (1) (723 SE2d 85) (2012).


 Id. at 849 (1). See also Vaughn v. State, 248 Ga. 127, 131-132 (2) (281 SE2d 594) (1981). Compare Dailey v. State, 313 Ga. App. 809, 816-817 (1) (723 SE2d 43) (2012) (admission of the defendant’s custodial statement was harmless because it was cumulative of other evidence and did not contribute to the verdict).